Form 10QSB UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the quarter ended July 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from KINGLAKE RESOURCES INC. (Name of small business issuer in its charter) Commission File Number 000-52760 Nevada N/A (State or Other Jurisdiction of Organization) (IRS Employer Identification #) Suite 500-666 Burrard Street, Vancouver, BC, V6C 3P6 Canada (Address of principal executive offices, including zip code.) 604-895-7412 (Registrant's Telephone Number, Including Area Code) The Company is a Shell company: Yes [X] No [ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of September 1, 2007, the Company has 2,029,000 shares of common stock outstanding PART I. - FINANCIAL INFORMATION ITEM 1.INTERIM FINANCIAL STATEMENTS Kinglake Resources Inc. (An Exploration Stage Company) Balance Sheets (Expressed in US Dollars) July 31, April 30, 2007 2007 ASSETS (Unaudited) Current Assets Cash $ 89,636 $ 100,971 Prepaid expenses - 289 Total Current Assets 89,636 101,260 Mineral claim acquisition costs, less reserve for impairment of $3,125 and $3,125, respectively - - Total Assets $ 89,636 $ 101,260 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current Liabilities Accounts payable and accrued liabilities $ 11,663 $ 11,663 Due to related party 42,155 42,155 Total current liabilities 53,818 53,818 Stockholders' Equity (Deficiency) Preferred stock, $0.00001 par value; authorized 100,000,000 shares, Issued and outstanding: 0 and 0 shares, respectively - Common stock, $0.00001 par value; authorized 100,000,000 shares, Issued and outstanding: 2,029,000 and 1,000,000 shares, respectively 20 20 Additional paid-in capital 110,765 110,765 Deficit accumulated during the exploration stage (63,343) (63,343) Total stockholders' equity (deficiency) 47,442 47,442 Total Liabilities and Stockholders' Equity (Deficiency) $ 101,260 $ 101,260 See notes to financial statements. Kinglake Resources Inc. (An Exploration Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) Three months ended July 31, 2007 Three months ended July 31, 2006 Cumulative during the exploration stage (April 14, 2006 to July 31, 2007 Revenues $ - $ - $ - Expenses Donated rent - 750 1,625 Donated services - 1,500 6,250 General and administrative 1,624 365 7,231 Mineral property impairment - - 3,125 Professional fees 10,000 - 56,736 Total Costs and Expenses 11,624 2,615 74,967 Net Loss $ (11,624) $ (2,615) $ (74,967) Net Loss per share Basic and diluted $ (0.01) $ (0.00) Number of common shares used to compute loss per share Basic and Diluted 2,029,000 1,000,000 See notes to financial statements. Kinglake Resources Inc. (An Exploration Stage Company) Statements of Stockholders' Equity (Deficiency) For the period April 14, 2006 (Inception) to July 31, 2007 (Expressed in US Dollars) Common Stock, $0.00001 Par Value Additional Paid-in Deficit Accumulated During the Total Stockholders' Equity Shares Amount Capital Development Stage (Deficiency) Common stock issued for cash at a price of $0.00001 per share 1,000,000 $ 10 $ - $ - $ 10 Donated services and rent - - 375 - 375 Net loss - - - (18,775) (18,775) Balance, April 30, 2006 1,000,000 10 375 (18,775) (18,390) Common stock issued for cash at a price of $0.10 per share 1,029,000 10 102,890 - 102,900 Donated services and rent - - 7,500 - 7,500 Net loss - - - (44,568) (44,568) Balance, April 30, 2007 2,029,000 20 110,765 (63,343) 47,442 Unaudited: Net loss - - - (11,624) (11,624) Balance, July 31, 2007 2,029,000 $ 20 $ 110,765 $ (74,967) $ 35,818 See notes to financial statements. Kinglake Resources Inc. (An Exploration Stage Company) Statements of Cash Flows (Expressed in US Dollars) (Unaudited) Three month ended July 31, 2007 Three months ended July 31, 2006 Cumulative during the exploration stage (April 14, 2006 to July 31, 2007) Cash Flows from Operating Activities Net loss $ (11,624) $ (2,615) $ (74,967) Adjustments to reconcile net loss to net cash used for operating activities: Impairment of mineral claim acquisition costs - - 3,125 Donated services - 1,500 6,250 Donated rent - 750 1,625 Changes in operating assets and liabilities Prepaid expenses 289 - - Accounts payable and accrued liabilities - (5,625) 11,663 Net cash provided by (used for) operating activities (11,335) (5,990) (52,304) Cash Flows from Investing Activities Mineral claim acquisition costs incurred - - (3,125) Net cash provided by (used for) investing activities - - (3,125) Cash Flows from Financing Activities Loans from related party - 23,182 42,155 Proceeds from sales of common stock - - 102,910 Net cash provided by (used for) financing activities - 23,182 145,065 Increase (decrease) in cash (11,335) 17,192 89,636 Cash, beginning of period 100,971 341 - Cash, end of period $ 89,636 $ 17,533 $ 89,636 Supplemental disclosures of cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - See notes to financial statements. KINGLAKE RESOURCES INC. (An Exploration Stage Company) NOTES TO FINANCIAL STATEMENTS July 31, 2007 (Unaudited) Note 1 Interim Financial Statements The unaudited financial statements as of July 31, 2007 and for the three months then ended, and for the period April 14, 2006 (inception) to July 31, 2007, have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-QSB.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of July 31, 2007 and the results of operations and cash flows for the periods ended July 31, 2007.The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the three month period ended July 31, 2007 is not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending April 30, 2008. The balance sheet at April 30, 2007 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s rules and regulations. These unaudited financial statements should be read in conjunction with our audited financial statements and notes thereto for the year ended April 30, 2007 as included in our report on Form 10-KSB filed July 26, 2007. Note 2. Organization and Business Operations Kinglake Resources Inc. (the “Company”) was incorporated in the State of Nevada on April 14, 2006, and that is the inception date. The Company is an Exploration Stage Company as defined by Statement of Financial Accounting Standard (SFAS) No. 7 "Accounting and Reporting for Development Stage Enterprises". The Company has acquired a mineral property located in the Province of British Columbia, Canada, and has not yet determined whether this property contains reserves that are economically recoverable. The recoverability of the amounts from the property will be dependent upon the discovery of economically recoverable reserves, confirmation of the Company's interest in the underlying property, the ability of the Company to obtain necessary financing to satisfy the expenditure requirements under the property agreement, and to complete the development of the property, and upon future profitable production or proceeds from the sale thereof. Note 3. Related Party Balances/Transactions At July 31, 2007, the Company is indebted to a director of the company for $42,155, which is non-interest bearing, unsecured and due on demand. Note 4. Mineral Properties In April 2006, the Company, through its President and director, acquired 100% of the rights, title and interest in a mining claim representing 12 contiguous cells in a 3N-4E configuration that represents an area of 603 acres. The property is situated due north of Criss Creek and to the east and above the Deadman River Valley that is located in the South Cariboo Region of British Columbia, Canada. Payment of $3,125 was required to record this mining claim and the claim is in good standing until April 18, 2008. The claim is registered in the name of the President of the Company, who has agreed to hold the claim in trust on behalf of the Company. At April 30, 2006, the claim was deemed to have no value and, accordingly, an impairment loss of $3,125 was charged to operations in the period then ended. Note 5. Preferred Stock - Terms and Conditions The preferred stock may be divided into, and issued, in series. The Board of Directors of the Company is authorized to divide the authorized shares of preferred stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. The Board of Directors of the Company is authorized, within any limitations prescribed by law and this Article, to fix and determine the designations, rights, qualifications, preferences, limitations and terms of the shares of any series of preferred stock including but not limited to the following: a) The rate of dividend, the time of payment of dividends, whether dividends are cumulative, and the date from which any dividends shall accrue; b) Whether shares may be redeemed, and, if so, the redemption price and the terms and conditions of redemption; c) The amount payable upon shares in the event of voluntary or involuntary liquidation; d) Sinking fund or other provisions, if any, for the redemption or purchase of shares; e) The terms and conditions on which shares may be converted, if the shares of any series are issued with the privilege of conversion; f) Voting powers, if any, provided that if any of the preferred stock or series thereof shall have voting rights, such preferred stock or series shall vote only on a share for share basis with the common stock on any matter, including but not limited to the election of directors, for which such preferred stock or series has such rights; and, g) Subject to the foregoing, such other terms, qualifications, privileges, limitations, options, restrictions, and special or relative rights and preferences, if any, of shares or such series as the Board of Directors of the Company may, at the time so acting, lawfully fix and determine under the laws of the State of Nevada. The Company shall not declare, pay or set apart for payment any dividend or other distribution (unless payable solely in shares of common stock or other class of stock junior to the preferred stock as to dividends or upon liquidation) in respect of common stock, or other class of stock junior the preferred stock, nor shall it redeem, purchase or otherwise acquire for consideration shares of any of the foregoing, unless dividends, if any, payable to holders of preferred stock for the current period (and in the case of cumulative dividends, if any, payable to holder of preferred stock for the current period and in the case of cumulative dividends, if any, for all past periods) have been paid, are being paid or have been set aside for payments. In the event of the liquidation of the Company, holders of preferred stock shall be entitled to receive, before any payment or distribution on the common stock or any other class of stock junior to the preferred stock upon liquidation, a distribution per share in the amount of the liquidation preference, if any, fixed or determined in accordance with the terms of such preferred stock plus, if so provided in such terms, and amount per share equal to accumulated and unpaid dividends in respect of such preferred stock (whether or not earned or declared) to the date of such distribution. Neither the sale, lease or exchange of all or substantially all of the property and assets of the Company, nor any consolidation or merger of the Company, shall be deemed to be a liquidation for the purposes of these terms and conditions. Note 6.Stockholders' Equity On November 30, 2006, the Securities and Exchange Commission declared effective the Company’s Form SB-2 Registration Statement relating to a public offering of up to 2,000,000 shares of common stock at $0.10 per share, or $200,000 total.The shares are being sold for a period of up to 270 days on a “best efforts, all or none basis” as to the first 1,000,000 shares and on a “best efforts basis” as to the remaining 1,000,000 shares.In the event that 1,000,000 shares are not sold within the 270 days, all money received is to be promptly returned to the subscribers. From November 30, 2006 to July 31, 2007, the Company sold 1,029,000 shares of common stock for a total of $102,900 pursuant to this public offering. From inception, no stock options or warrants have been issued. Note 7.Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. At July 31, 2007, the Company had a net operating loss carry forward of $63,967, which expires $15,275 in 2026, $37,068 in 2027 and $11,624 in 2028. Pursuant to SFAS No.109, the Company is required to compute tax asset benefits for net operating losses carried forward. The potential benefits of the net operating loss have not been recognized in these financial statements because the Company has not determined it to be more likely than not that it will utilize the net operating loss carry forward in future years. At July 31, 2007, the valuation allowance established against the deferred tax asset is $21,749. Current United States income tax laws limit the amount of loss available to offset against future taxable income when a substantial change on ownership occurs.Therefore, the amount available to offset future taxable income may be limited. Note 8.Commitment On November 1, 2006, the Company signed a lease agreement for office space. The term of the lease is one year, commencing November 1, 2006 and expiring October 31, 2007. The lease provides for monthly rentals of $522. ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS This section of the report includes a number of forward- looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or out predictions. We are a start-up, exploration stage Corporation and have not yet generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we begin removing and selling minerals. There is no assurance we will ever reach this point. Accordingly, we must raise cash from sources other than the sale of minerals found on the property. Our only other source for cash at this time is investments by others. We must raise cash to implement our project and stay in business. If we raise the minimum amount of money in the public offering, we believe it will last twelve months. We will be conducting research in the form of exploration of the property. We are not going to buy or sell any plant or significant equipment during the next twelve months. We do not own any interest in any property, but merely have the right to conduct exploration activities on one property. Even if we complete our current exploration program and it is successful in identifying a mineral deposit, we will have to spend substantial funds on further drilling and engineering studies before we will know if we have a commercially viable mineral deposit, a reserve. We do not intend to interest other companies in the property if we find mineralized materials. We intend to try to develop the reserves ourselves. If we are unable to complete any phase of exploration because we don't have enough money, we will cease activities until we raise more money. If we can't or don't raise more money, we will cease activities. If we cease activities, we don't know what we will do and we don't currently have any plans for such eventuality. We do not intend to hire additional employees at this time. All of the work on the property will be conducted by unaffiliated independent contractors that we will hire. The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation. The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. We have discussed with several geologists, we haven’t signed any consultant agreement as of the end of this quarter. We believe we will start core sampling in September, 2007. Limited Operating History; Need for Additional Capital There is no historical financial information about us upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from activities. We cannot guarantee we will be successful in our business activities. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we must conduct the research and exploration of our property before we start production of any minerals we may find. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our activities. Equity financing could result in additional dilution to existing shareholders. Results of Activities For the Three Months ended July 31, 2007 We have the right to explore one property. We do not own any interest in any property, but merely have the right to conduct exploration activities on one property. To date, we have expended funds to stake the property. As of the date of this report, we have not generated any revenues. In April 2006, we issued 1,000,000 shares of common stock to our officers and directors pursuant to the exemption from registration contained in Regulation S of the Securities Act of 1933. The purchase price of the shares was $10.00. This was accounted for as an acquisition of shares. Ms. Wen Shi has financed operations by loans, totaling $42,155 as of July 31, 2007. The amount owed to Ms. Shi is non-interest bearing, unsecured and due on demand. Further the agreement with Ms. Shi is oral and there is no written document evidencing the agreement. In April 2007, the Company sold 1,029,000 shares of common stock for a total of $102,900 pursuant to a public offering. At July 31, 2007, the Company is indebted to Ms. Wen for $42,155, which is non-interest bearing, unsecured and due on demand. Further the agreement with Ms. Shi is oral and there is no written document evidencing the agreement. Liquidity and Capital Resources As of the date of this quarterly report, we have yet to generate any revenues from our business activities. Since inception, we issued 1,000,000 shares of common stock through an exemption from registration contained in section 4(2) of the Securities Act of 1933. This was accounted for as a sale of shares of common stockIn April 2007, the Company sold 1,029,000 shares of common stock at a price of $0.10 per share, or a total of $102,900 pursuant to a public offering. Ms. Wen Shi covered our initial expenses of $42,155 for incorporation, accounting and legal fees from inception till now. The amount owed to Ms. Shi is non-interest bearing, unsecured and due on demand. Further the agreement with Ms. Shi is oral and there is no written document evidencing the agreement. As of July 31, 2007, our total assets were $89,636 and our total liabilities were $53,818. ITEM 3.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures - Our Principal Executive Officer and Principal Financial Officer, after evaluating the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this report, have concluded that, based on the evaluation of these controls and procedures, that our disclosure controls and procedures were effective. PART II - OTHER INFORMATION ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. On November 21, 2006, we filed a Post-Effective amendment to our registration statement. On November 30, 2006, the Securities and Exchange Commission declared our Post-effective amendment to our Form SB-2 Registration Statement effective, permitting us to offer up to a maximum of 2,000,000 shares of common stock at $0.10 per share for a period of 270 days from November 30, 2006. There is no underwriter involved in our public offering. As of the date of this report we have sold 1,029,000 shares pursuant to Form SB-2 Registration Statement. ITEM 6.EXHIBITS. The following documents are included herein: Exhibit No. Document Description 31.1 Certification of Principal Executive Officer pursuant to Rule 13a-15(a) and Rule 15d-15(a),promulgated under the Securities Exchange Act of 1934, as amended. 31.2 Certification of Principal Financial Officer pursuant to Rule 13a-15(a) and Rule 15d-15(a),promulgated under the Securities Exchange Act of 1934, as amended. 32.1 Certification of Chief Executive Officer Pursuant To 18 U.S.C. Section 1350, as adopted pursuantto Section 906 Of The Sarbanes-Oxley Act of 2002. 32.2 Certification of Chief Financial Officer Pursuant To 18 U.S.C. Section 1350, as adopted pursuantto Section 906 Of The Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this12th day of September, 2007. KINGLAKE RESOURCES, INC. (the "Registrant") BY: XIN CHEN Xin Chen, President, Principal Executive Officer anda Member of the Board of Directors BY: WEN SHI Wen Shi, Secretary, Treasurer, Principal FinancialOfficer and Principal Accounting Officer and a Member of a Board of Directors
